Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 27 May 1771
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


A Paris ce 27e may 1771
Monsieur, oserois-je encore ajouter, et cher Ami?
Il y a bientôt huit mois que vous ne m’avez honoré de vos nouvelles, je cherche à me flatter que ce n’est que faute d’occasions; mais je crains de me faire illusion à cet egard, attendu le grand nombre d’Anglois qui viennent successivement en france. Auroisje eu le malheur de vous deplaire en quelque chose? Tandis qu’il n’y a persone au monde de qui j’ambitionne davantage l’estime et l’affection, j’avoue que de mon coté, il y a aussi 5 à 6 mois que je ne vous ai donné le moindre signe de vie et d’attachement, mais vous savez quelle est ma position, mon quartier écarté, et d’ailleurs mes compatriotes voyagent beaucoup moins que les votres. Repartirez vous donc pour l’Amerique sans nous dire le plus petit adieu? Ne conserverez vous au delà des mers aucun souvenir de quelquun qui vous est si attaché, qui regarde comme le vrai paradis terrestre le climat que vous choisissez pour votre sejour, ou vous avez provigné toutes les siences et toutes les vertus, et où il se transplanteroit volontiers s’il etoit plus jeune, pour y recevoir de vous des leçons dans tous les genres sur les rives du Skuilkil et de la Delaware.
Les volumes des Ephemerides du citoyen longtems retardés par les entraves ordinaires de la librairie de ce pays cy, ont reparu près à près, et en voila 9 depuis 5 mois, dont je vous adresse à la fois un exemplaire pour M. Rush, independamment du votre ce qui fait 18 volumes en tout. On nous fait esperer que les autres se succederont rapidement, et j’ai renouvellé votre souscription à cet effet.
Je comptois pouvoir vous envoyer par la même occasion mon manuel de l’humanité que l’on m’a arreté pendant plusieurs mois, et qui doit enfin etre actuellement imprimé a Bouillon; je l’ai etendu jusqu’a 92 articles, et j’ose me flatter que vous le trouverez bien amelioré; j’y entame les plus grandes questions de la politique, et peutetre trouverez vous que je les envisage sous des points de vue que l’on n’avoit pas encore presentés au public, au moins puis-je vous assurer que je n’ai copié persone en cela. J’esperois egalement vous envoyer un exemplaire de mon petit ouvrage sur la pairie; mais apres m’avoir longtems et tres indignement baloté à ce sujet, on m’envoya enfin hier une brochure qu’on me marquoit etre cela, et où je n’en ai reconnu qu’environ moitié, encadrée dans une espece de factum sur l’affaire personelle d’un homme en place. J’ai recriminé contre cet abus de confiance, mais je n’ai encore osé pousser de hauts cris de peur qu’apres avoir defiguré l’ouvrage on ne se porte jusqu’a en maltraiter egalement l’auteur, car sur quoi peut on compter sous un gouvernement tel que le notre?
Encore puis-je vous assurer que je redoute le changement dont ce gouvernement mêmes emble aujourd’huy menacé. Il semble à nos Robins que le Roi et le peuple ne soient faits que pour eux; qu’avec des mots vagues de loix alleguées en gros et sans aucunes citations expresses, ils doivent decider souverainement de tout, et leur joug seroit bientôt devenu plus insupportable que celui du plus fier despote. Que resultera-t-il donc de tout cecy? C’est ce qu’il ne me paroit pas facile de prejuger.
Le Chancelier pousse vigoureusement les Parlementaires qui se defendent pitoyablement; mais les esprits sont si universellement indisposés que depuis les Princes du sang jusqu’aux poissardes des halles, tout devient frondeur. Pendant ce tems là, la depredation des finances est à son comble, et comment le Roi se passera-t-il d’augmenter la charge publique, ou sur quoi mettra-t-il des nouveaux impôts, et que ne risqueroit-il pas dans une si grande fermentation des esprits, sur lesquels on diroit qu’un vent Britannique auroit soufflé d’un bout à l’autre du royaume? Louis 14 fit en 1667 une celebre ordonnance qui defendoit a ses parlements de faire aucune remontrance sur ses loix qu’apres les avoir enregistrées, et cette ordonnance fut par eux enregistrée purement simplement et sans aucune reclamation. Louis [15] par l’edit de decembre dernier permet les remontrances avec l’enregistrement, pourvu qu’il ne s’ensuive pas une resistance sans fin; les robins crient que c’est renverser toutes les loix et tout le monde le repete sur leur parole. Voila d’ou nous en sommes.
Les Anglois sont-ils plus sages? J’en doute; mais j’espere pour l’honneur du genre humain que vous empecherez par votre profonde sagesse et votre heureuse influence que la contagion [remainder missing].
